Citation Nr: 0940440	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability of the 
lower back, claimed as secondary to service-connected 
bilateral pes planus, plantar flexed metatarsals, 
metatarsalgia, and hammer toes.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in April 2004.  

In April 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
hearing at the RO which was chaired by the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

Issues not currently on appeal

The Veteran's current appeal originally encompassed three 
issues, entitlement to service connection for a back 
disability;  entitlement to service connection for 
hypertension and heart disease, and entitlement to a total 
disability rating based on individual unemployability.  In 
his substantive appeal, VA Form 9, received in July 2005, the 
Veteran indicated that he was appealing only the issue 
relating to his lower back.  See 38 C.F.R. § 20.202 (2009) 
[if the statement of the case addresses several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed]. 

In a June 2007 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a right hip 
disability.  The Veteran did not appeal that determination.

In February 2009, the Veteran filed claims of entitlement to 
a non service-connected pension; and special monthly 
compensation based on the need for aid and 
attendance/housebound status for both he and his spouse.  The 
RO has not yet rendered a decision as to those issues, and 
they are not part of this appeal.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

Accordingly, the only issue which is currently in appellate 
status is that of service connection for a disability of the 
lower back, claimed as secondary to the service-connected 
foot disability.  

FINDING OF FACT

A preponderance of the medical and other evidence of record 
does not support a conclusion that the Veteran's currently 
diagnosed degenerative disc disease of the lumbar spine is 
secondary to his service-connected bilateral pes planus, 
plantar flexed metatarsals, metatarsalgia, and hammer toes.


CONCLUSION OF LAW

Service connection for a disability of the lower back, 
claimed as secondary to service-connected bilateral pes 
planus, plantar flexed metatarsals, metatarsalgia, and hammer 
toes, is not warranted.  38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently has a back disability 
which is secondary to his service-connected bilateral pes 
planus, plantar flexed metatarsals, metatarsalgia, and hammer 
toes.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The issues on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The Board observes that letters were 
sent to the Veteran in December 2003, March 2004, and May 
2005 which were specifically intended to address the 
requirements of the VCAA.  At his Board hearing, the 
requirement that the evidence must show a nexus between the 
claimed disability and the service-connected disability was 
specifically discussed with the Veteran, who acknowledged his 
understanding of the legal criteria.  See the April 2009 
hearing transcript, pages 9-12.  Therefore, the Veteran has 
received the notice required by the VCAA.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  In the December 
2004 VCAA letter, the Veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "[s]tate 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
Veteran that VA would assist him by providing a medical 
examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
The December 2003 letter notified the Veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original letter.]  
The letter advised the Veteran to "[s]end [us] any treatment 
records pertaining to your claimed condition."  

The May 2005 letter instructed that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. 
§ 3.159 was revised, effective as of May 30, 2008.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]
   
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided with Dingess notice in a separate 
letter dated in October 2006.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
secondary service connection for the Veteran's lower back 
disability.  In other words, any lack of advisement as to 
those two elements is meaningless, because disability ratings 
and effective dates were not assigned.  Element (2) is met; 
the medical evidence of record clearly establishes that the 
Veteran currently has degenerative disc disease of the lumbar 
spine.  The Veteran's claim of entitlement to secondary 
service connection hinges on element (3), connection between 
the claimed condition and the service-connected disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  Indeed, the Veteran was allowed an 
additional 120 days in which to furnish a medical nexus 
opinion.  See the April 2009 hearing transcript, pages 9-12.

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The Veteran was provided VA examinations in March 2007 and in 
May and October 2008, the reports of which indicates that the 
examiners performed appropriate tests and rendered 
appropriate diagnoses and opinions.  

Following the Board hearing in April 2009, the record was 
held open for 120 days specifically to provide the Veteran an 
opportunity to obtain an opinion or other evidence from his 
physician.  The only evidence that has been received from his 
is a duplicate of a letter from a private physician that was 
previously of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The Veteran engaged the services of a 
representative, he was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
provided testimony at an April 2009 Travel Board hearing, as 
was noted in the Introduction.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.  



Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

Initial matter

This case has been adjudicated on the basis of secondary 
service connection only.   
It appears that the Veteran does not seek service connection 
on a direct basis, and there is nothing in the record which 
suggests that direct service connection need ne considered.  
The Board's analysis will therefore be directed to the matter 
of secondary service connection.

Discussion

Wallin element (1), existence of a current disability, is 
met.  The record shows that the Veteran has been diagnosed 
with a lower back disability since at least 1993.  The 
diagnoses of multilevel lumbosacral spondylosis, canal 
stenosis at L3-4 and L4-5, and foraminal narrowing at L3-4, 
L4-5, and L5-S1, all likely related to degenerative disc 
disease, were confirmed on private MRI imaging in January 
2005 and June 2007, as well as a VA MRI in February 1993.  

Service connection for pes planus, plantar flexed 
metatarsals, metatarsalgia, and hammer toes has been 
established.   Wallin element (2) is also met.  

With respect to critical Wallin element (3), medical nexus, 
the record contains statements by three physicians that 
address the relationship between the Veteran's service-
connected foot disability and his back condition.  The Board 
will discuss each in turn.  

A private neurosurgeon wrote in March 2008 that, "[t]he foot 
problem may or may not have contributed to his back problem.  
It is unlikely that any doctor could say with any certainty 
one way or the other concerning this issue."  

The Court held that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. 
App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) [by 
using the term "could," without supporting clinical data or 
other rationale, a medical opinion simply is too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence].  

In addition, opinions were requested from two VA examiners.  
One of those physicians stated that the Veteran's foot 
disabilities and his back condition were not related.  The 
other physician stated that it was less likely than not that 
the Veteran's back pain was "caused by or a result of his 
service connected bilateral pes planus."  
These opinions are clearly against the claim. 

There are no other competent medical nexus opinions of 
record.  As was discussed above, the Veteran has been 
accorded ample opportunity to present medical evidence in 
support of his claim; he has failed to do so.  That is, he 
has presented no medical evidence which indicates or suggests 
that the back disability is related to his service-connected 
bilateral pes planus, plantar flexed metatarsals, 
metatarsalgia, and hammer toes.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  

To the extent that the Veteran and his spouse believe that a 
connection exists between the bilateral foot disability and 
his current lower back problem, it is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters such 
as cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
Veteran are not competent medical evidence and do not serve 
to establish a medical nexus.  

Thus, element (3) is not met, and the Veteran's claim fails 
on that basis.  

In conclusion, for the above-discussed reasons, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
disability of the lower back.  The benefit sought on appeal 
is accordingly denied.  


ORDER

Service connection for a disability of the lower back, 
claimed as secondary to service-connected bilateral pes 
planus, plantar flexed metatarsals, metatarsalgia, and hammer 
toes, is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


